SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED the judgment of the district court be AFFIRMED.
Salvatore Console appeals from a final judgment of the United States District Court for the Eastern District of New York (Johnson, J.). Console brought suit challenging the determination of defendant Jo Anne Barnhart, Commissioner of Social Security, that plaintiff was not entitled to disability insurance benefits under the Social Security Act. The district court granted defendant’s motion for judgment on the pleadings.
We affirm for substantially the reasons stated in the district court’s opinion. See Salvatore Console v. Jo Anne Barnhart, 00 CV 5977(SJ) (E.D.N.Y. Mar. 13, 2002).
For the reasons stated herein, the judgment of the district court is hereby AFFIRMED.